        Case 3:21-cv-05670-CRB Document 1 Filed 07/23/21 Page 1 of 7



 1    Michael A. Hood (SBN 71258)
      Nolan S. McCready (SBN 300684)
 2    JACKSON LEWIS P.C.
      200 Spectrum Center Drive, Suite 500
 3    Irvine, CA 92618
      Phone: (949) 885-1360
 4    Fax: (949) 885-1380
      Email: Michael.Hood@jacksonlewis.com
 5    Email: Nolan.McCready@jacksonlewis.com
 6    Scott P. Jang (SBN 260191)
      JACKSON LEWIS P.C.
 7    50 California Street, 9th Floor
      San Francisco, CA 94111
 8    Phone: (415) 394-9400
      Fax: (415) 394-9401
 9    Email: Scott.Jang@jacksonlewis.com
10    Attorneys for Defendant
      PAYCHEX NORTH AMERICA INC.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14

15    STANLEY CALLAHAN and FAISAL                           Case No.
      GAILANI, individually and on behalf of all
16    others similarly situated,                            NOTICE OF REMOVAL

17
                             Plaintiff,                     Complaint Filed: May 20, 2021
18           vs.                                            Trial Date:      None set

19    PAYCHEX NORTH AMERICA, INC., and
      DOES 1 through 10, inclusive),
20
                         Defendants.
21

22

23          TO THE HONORABLE CLERK OF THE UNITED STATES DISTRICT COURT FOR

24   THE NORTHERN DISTRICT OF CALIFORNIA:

25          PLEASE TAKE NOTICE that Defendant Paychex North America, Inc. (“Defendant”)

26   invokes this Court’s jurisdiction under 28 U.S.C. § 1332 and removes, pursuant to 28 U.S.C. §1441,

27   the above-entitled action to this Court from the Superior Court of the State of California in and for

28   the County of Alameda (“Alameda Superior Court”). While Defendant adamantly disputes that
                                                       1

                                             NOTICE OF REMOVAL
        Case 3:21-cv-05670-CRB Document 1 Filed 07/23/21 Page 2 of 7



 1   Plaintiffs Stanley Callahan and Faisal Gailani (“Plaintiffs”) or any of the individuals whom they
 2   seek to represent in this action are entitled to any recovery, Plaintiffs’ allegations in the Complaint
 3   reveal that they have placed in controversy a case that is within the jurisdiction of this Court.
 4                                                PLEADINGS
 5          1.        On May 20, 2021, Plaintiffs filed a civil action against Defendant in Alameda
 6   Superior Court, Case No. HG21102203. The Complaint sets forth five class-wide causes of action:
 7   (1) Failure to Issue Accurate Itemized Wage Statements; (2) Failure to Pay Overtime Wages; (3)
 8   Failure to Pay Compensation Due Upon Discharge from Employment; (4) Failure to Reimburse
 9   Business Expenses; and (5) Unfair, Unlawful, or Fraudulent Business Practices.
10          2.        Defendant was served the Summons and Complaint and related court documents in
11   this action on June 23, 2021. A copy of the Summons, Complaint and other related court documents
12   is attached as Exhibit A.
13          3.        On July 20, 2021, Defendant filed an Answer to the Complaint. A true and correct
14   copy of Defendant’s Answer is attached as Exhibit B.
15          4.        On July 21, 2021, Plaintiffs attempted to file a First Amended Complaint; however,
16   the Alameda Superior Court rejected Plaintiffs’ filing. As such, the Complaint filed by Plaintiffs
17   on May 20, 2021 remains the operative Complaint. A copy of Plaintiffs’ attempted First Amended
18   Complaint and the Alameda Superior Court’s rejection letter are attached as Exhibits C and D,
19   respectively.
20                   JURISDICTION UNDER THE CLASS ACTION FAIRNESS ACT
21          5.        Pursuant to Section 4 of the Class Action Fairness Act (“CAFA”), 28 U.S.C. §
22   1332(d)(2) has been amended to provide, in relevant part:
23                    The district courts shall have original jurisdiction of any civil action
                      in which the matter in controversy exceeds the sum or value of
24                    $5,000,000, exclusive of interest and costs, and is a class action in
                      which – (A) any member of a class of plaintiffs is a citizen of a State
25                    different from any defendant.

26          6.        In addition, CAFA confers federal court jurisdiction only where the proposed class

27   involves 100 or more members, or where the primary defendants are not States, State officials, or

28   other governmental entities. 28 U.S.C. § 1332(d)(5).
                                                          2

                                                NOTICE OF REMOVAL
           Case 3:21-cv-05670-CRB Document 1 Filed 07/23/21 Page 3 of 7



 1            7.     As set forth below, this action satisfies all the requirements for federal jurisdiction
 2   under CAFA. This action (1) involves a plaintiff and a defendant who are citizens of different
 3   states; (2) involves a putative class of 100 or more purported members; (3) involves a controversy
 4   that purportedly exceeds the sum or value of $5,000,000; and (4) does not involve a defendant who
 5   is a governmental official or entity.
 6                         Plaintiffs and Defendant Are Citizens of Different States
 7            8.     CAFA’s diversity requirement is satisfied when any member of a class of plaintiffs
 8   is a citizen of a state different from any defendant, when at least one member of a class is a citizen
 9   of a foreign state and one defendant is a U.S. citizen, or when at least one member of a class of
10   plaintiffs is a U.S. citizen and one defendant is a citizen of a foreign state. 28 U.S.C. § 1332(d)(2).
11            9.     A natural person’s citizenship is determined by his state of “domicile.” Kanter v.
12   Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A person’s domicile is [his] permanent
13   home, where [he] resides with the intention to remain or to which [he] intends to return.” Id.
14   (citation omitted).
15            10.    A corporation is a citizen of any state where it is incorporated and of the state where
16   it has its principal place of business. See 28 U.S.C. § 1332(c); Hertz Corp v. Friend, 559 U.S. 77,
17   92-93 (2010).
18            11.    Diversity of citizenship is determined “as of the time the complaint is filed and
19   removal is effected.” Strotek Corp. v. Air Transp. Ass’n of America, 300 F.3d 1129, 1131 (9th Cir.
20   2002) (citations omitted).
21            12.    Here, Plaintiffs allege that they are each citizens of the State of California: Plaintiff
22   Callahan resides in Los Angeles, California, and Plaintiff Gailani resides in San Diego, California.
23   (Compl. ¶¶ 8-9).
24            13.    Plaintiff also alleges that Defendant is a citizen of the State of Delaware and has a
25   principal place of business in the State of New York. (Id. ¶ 10.)
26            14.    Based on the above, the diversity requirement of CAFA removal is satisfied since
27   Plaintiffs are citizens of the State of California, whereas Defendant is a citizen of a different state.
28   ///
                                                         3

                                               NOTICE OF REMOVAL
        Case 3:21-cv-05670-CRB Document 1 Filed 07/23/21 Page 4 of 7



 1                         The Putative Class Consists of More Than 100 Members
 2           15.     Under the Third Cause of Action, Plaintiffs seek waiting time penalties on behalf of
 3   Defendant’s employees who worked in California as a Sales Representative or similar position and
 4   had their employment terminated during the period of three years prior to the filing of the Complaint
 5   through the date of trial. (Id. ¶ 5.)
 6           16.     Based on a review of Defendant’s payroll records, at least 100 employees held the
 7   position of Sales Representative or similar title in California and had their employment terminated
 8   during the time period of May 20, 2018 to June 28, 2021. (Decl. of Martin Cannon in Support of
 9   Defendant’s Notice of Removal (“Cannon Decl.”) ¶ 5.)
10           17.     Therefore, without even considering the putative class size of the larger subclasses
11   that cover longer durations, this claim satisfies CAFA’s numerosity requirement.
12                        The Purported Amount in Controversy Exceeds $5,000,000
13           18.     CAFA authorizes the removal of class actions in which the amount in controversy
14   exceeds $5,000,000. 28 U.S.C. §1332(d).
15           19.     In Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547 (2014),
16   the United States Supreme Court held that, where the complaint is silent as to whether the amount
17   in controversy meets CAFA’s jurisdictional threshold of $5,000,000, “a defendant’s notice of
18   removal need include only a plausible allegation that the amount in controversy exceeds the
19   jurisdictional threshold.” Id. at 554 (emphasis added). For the following reasons, the Complaint
20   places an amount in controversy exceeding $5,000,000.
21           20.     Although the Complaint is silent as to the amount in controversy, the amount in
22   controversy exceeds $5,000,000 based on the Second Cause of Action for alleged unpaid overtime,
23   the Third Cause of Action for failure to pay compensation due upon discharge, and the prayer for
24   attorneys’ fees:
25                   a.      Under the Second Cause of Action, Plaintiffs seek unpaid overtime wages
26                           on behalf of Defendant’s current and former employees who worked in
27                           California as a Sales Representative or similar position during the period of
28
                                                        4

                                              NOTICE OF REMOVAL
     Case 3:21-cv-05670-CRB Document 1 Filed 07/23/21 Page 5 of 7



 1                 four years prior to the filing of the Complaint through the date of trial. (See
 2                 Compl. ¶ 4.)
 3           b.    Plaintiffs allege that these putative class members were misclassified as
 4                 exempt employees and “routinely” worked overtime. (Id. ¶¶ 25, 27.)
 5           c.    Based on a review of Defendant’s payroll records, employees who held the
 6                 position of Sales Representative or similar title in California (a) worked at
 7                 least 50,000 workweeks during the time period of May 20, 2017 to June 28,
 8                 2021; and (b) had an average annual base salary of at least $50,000 during
 9                 that time period. (Cannon Decl. ¶ 6.)
10           d.    Therefore, assuming that each putative class member worked two hours of
11                 alleged unpaid overtime per week, the amount in controversy from this claim
12                 equals at least $3,605,769 ($50,000 annual salary ÷ 52 weeks per year ÷ 40
13                 hours per week x 1.5 overtime rate x 2 overtime hours per week x 50,000
14                 workweeks).
15           e.    Under the Third Cause of Action, Plaintiffs seek waiting time penalties on
16                 behalf of Defendant’s employees who worked in California as a Sales
17                 Representative or similar position and had their employment terminated
18                 during the period of three years prior to the filing of the Complaint through
19                 the date of trial. (Compl. ¶ 5.)
20           f.    Based on a review of Defendant’s payroll records, at least 100 employees
21                 who held the position of Sales Representative or similar title in California
22                 (a) were terminated during the time period of May 20, 2018 to June 28, 2021;
23                 and (b) had an average annual base salary of at least $50,000 during that time
24                 period. (Cannon Decl. ¶ 5.)
25           g.    Therefore, the potential waiting time penalties arising out of these putative
26                 class members equals $576,923 ($50,000 annual salary ÷ 52 weeks per year
27                 ÷ 40 hours per week x 8 hours per day x 30 days x 100 putative class
28                 members). See Labor Code § 203 (imposing a statutory penalty equal to
                                               5

                                    NOTICE OF REMOVAL
           Case 3:21-cv-05670-CRB Document 1 Filed 07/23/21 Page 6 of 7



 1                          employee’s daily rate of pay for each day the wages are improperly withheld,
 2                          up to 30 days).
 3                  h.      Courts in the Northern District of California treat a 25% attorneys’ fee award
 4                          as reasonable in wage and hour putative class actions for determining
 5                          amounts in controversy for CAFA removal purposes. Anderson v. Starbucks
 6                          Corp., No. 3:20-cv-01178-JD, 2020 U.S. Dist. LEXIS 245356, at *14 (N.D.
 7                          Cal. Dec. 31, 2020).
 8                  i.      Therefore, assuming a recovery of $4,182,692 arising from alleged unpaid
 9                          overtime and alleged waiting time penalties, another $1,045,673 is put into
10                          controversy for claimed attorneys’ fees.
11                  j.      The sums above equal $5,228,365 ($3,605,769 for alleged overtime wages
12                          + $576,923 for alleged waiting time penalties + $1,045,673 for alleged
13                          attorneys’ fees).
14            21.   Notably, the above calculations reach the jurisdictional threshold under CAFA even
15   without including Plaintiffs’ other claims. Including Plaintiffs’ other claims for alleged failure to
16   issue accurate wage statements and failure to reimburse business expenses only further establish
17   that this Court has jurisdiction over this putative class action under CAFA. See Labor Code § 226
18   (imposing statutory damages for inaccurate wage statements equal to (a) actual damages or (b) fifty
19   dollars ($50) for the initial pay period in which a violation occurs and one hundred dollars ($100)
20   per employee for each violation in a subsequent pay period, not to exceed an aggregate penalty of
21   four thousand dollars ($4,000)).
22            22.   For all these reasons, this action satisfies the amount in controversy requirement
23   under CAFA.
24                          Defendant is Not a Governmental Official or Entity.
25            23.   Defendant is not a state, a state official, or any other governmental entity.
26   ///
27   ///
28   ///
                                                       6

                                                NOTICE OF REMOVAL
        Case 3:21-cv-05670-CRB Document 1 Filed 07/23/21 Page 7 of 7



 1                                                  VENUE
 2           24.      Venue properly lies in the United States District Court for the Northern District of
 3   California pursuant to 28 U.S.C. § 1441(a). Section 1441(a) provides, in relevant part:
 4           [A]ny civil action brought in a State court of which the district courts of the United
             States have original jurisdiction, may be removed by the defendant or the
 5           defendants, to the district court of the United States for the district and division
             embracing the place where such action is pending.
 6

 7           25.      As indicated above, Plaintiffs brought this action in Alameda Superior Court. The

 8   United States District Court for the Northern District of California encompasses this territory. 28

 9   U.S.C. § 84(a).

10                                     TIMELINESS OF REMOVAL

11           26.      This Notice of Removal is timely because this Notice of Removal is filed within

12   thirty days after Defendant was served with papers from which it could first be ascertained that the

13   case was removable. 28 U.S.C. § 1446(b).

14                           NOTICE TO PLAINTIFFS AND STATE COURT

15           27.      In accordance with 28 U.S.C. § 1446(d), Defendant’s counsel certifies that a copy

16   of this Notice of Removal and all supporting papers will be served on Plaintiffs’ counsel and filed

17   with the Clerk of the Alameda Superior Court. As such, all procedural requirements under § 1446

18   are satisfied.

19                                             CONCLUSION

20           28.      For the reasons set forth above, Defendant maintains that this action is properly

21   removed to this Court.

22

23   Dated: July 23, 2021                                     JACKSON LEWIS P.C.
24

25                                                  By:       /s/Scott P. Jang_____________________
                                                              Michael A. Hood
26                                                            Scott P. Jang
                                                              Nolan S. McCready
27                                                            Attorneys for Defendant
                                                              PAYCHEX NORTH AMERICA, INC.
28
                                                          7

                                              NOTICE OF REMOVAL
